Citation Nr: 0008278	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
1993, for the award of a 60 percent disability evaluation for 
intervertebral disc syndrome of L3-5 with osteoarthritis.

2.  Entitlement to an effective date earlier than January 29, 
1993, for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972, 
from May 1975 to May 1977, from March 1982 to September 1985 
and from October 1986 to June 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
November 1998.  The RO received his substantive appeal later 
that month.


REMAND

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of VA outpatient or hospital examination, or the date of 
admission to a VA or uniformed services hospital, will be 
accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157 (1999).

In the instant case, the veteran contends, in essence, that 
he is entitled to an effective date earlier than January 29, 
1993 for the awards of a 60 percent disability evaluation for 
intervertebral disc syndrome of L3-5 with osteoarthritis and 
a total rating based on individual unemployability, insofar 
as the RO failed to consider that the Social Security 
Administration (SSA) has deemed him to be unemployable since 
1987.

In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the Social Security 
Administration's (SSA) determination that a veteran is 
disabled.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
stated that, although the SSA's decision regarding the 
appellant's unemployability is not controlling for VA 
determinations, it is pertinent.  Collier v. Derwinski, 1 
Vet. App. 413 (1991).  Under 38 U.S.C.A. § 5106 (West 1991), 
the SSA, as well as any other Federal department or agency, 
shall provide such information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Court has also held that SSA's 
administrative law judge's decision is evidence which cannot 
be ignored and to the extent its conclusions are not 
accepted, reasons and bases should be given therefor. 
Collier, supra.  Therefore, the Board has a duty to obtain 
the SSA records as they are pertinent in accurately rating 
the veteran's disability in light of his entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:



1.  The RO should request the SSA to 
furnish copies of the records relied upon 
in making the determination as to the 
veteran's entitlement to disability 
benefits.  The Administrative Law Judge's 
decision, if any, should also be 
provided.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Following completion of the above 
action, the RO should then re-adjudicate 
the claims of: (1) entitlement to an 
effective date earlier than January 29, 
1993, for the award of a 60 percent 
disability evaluation for intervertebral 
disc syndrome of L3-5 with 
osteoarthritis; AND (2) entitlement to an 
effective date earlier than January 29, 
1993, for the award of a total rating 
based on individual unemployability due 
to service-connected disabilities.

3.  If either of these determinations 
remain adverse to the appellant in any 
way, he and the representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The appellant and the representative 
should then be afforded the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


